MURDOCK, Justice
(concurring in the result).
I concur in the result reached by the main opinion. In addition, I write sepa*848rately to note that no issue has been presented to this Court as to whether the articles of incorporation of Autauga Automotive, LLC, and the July amendment to the operating agreement signed by Charles O. Wall II and Jesse Mariner were artifices by which the parties misrepresented to Ford Motor Company the actual agreement between the parties already in existence at the time and whether, having benefited from these artifices, Wall should be estopped to disclaim the ownership interest in Autauga Automotive reflected in those documents.